Citation Nr: 0638885	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne and allergic dermatitis, as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran was first diagnosed with various skin 
disorders, to include chloracne and allergic dermatitis, many 
years after service. 

3.  No medical evidence shows that the veteran's skin 
disorder, to include chloracne and allergic dermatitis, is 
related to service, to include exposure to herbicides 
therein.


CONCLUSION OF LAW

A skin disorder, to include chloracne and allergic 
dermatitis, was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1116 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he developed chloracne as a result of 
exposure to herbicides while serving in Vietnam.  For the 
reasons set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, the veteran shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The veteran also 
has been diagnosed with chloracne, which is included in the 
list of diseases for which the Secretary of Veterans Affairs 
has determined is associated with exposure to herbicides used 
in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. 
§§ 3.307(d), 3.309(e).  

However, service connection for chloracne on a presumptive 
basis is not warranted based on exposure to Agent Orange, 
because chloracne did not become manifest to a degree of 10 
percent or more within a year after the date on which he was 
last exposed to Agent Orange.  In this regard, the veteran's 
service medical records make no reference to a chronic skin 
disorder.  The only mention of a skin problem in service 
involved treatment in April 1970 for a facial rash associated 
with shaving.  Indeed, the record shows that the veteran was 
first diagnosed with chloracne in August 1998, approximately 
28 years after his last exposure to Agent Orange.  
Consequently, service connection for chloracne on a 
presumptive basis as a result of Agent Orange exposure is not 
warranted.

Service connection, therefore, can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's skin disorder is related to his 
period of service, to include Agent Orange exposure therein).  
However, no such evidence has been submitted. 

Since the veteran's service medical records make no reference 
to a chronic skin disorder, they provide highly probative 
evidence against the veteran's claim.  In addition, there is 
also no medical evidence of a skin disorder until many years 
after service.  In this regard, the record shows that the 
veteran was first diagnosed with a skin disorder, identified 
as allergic dermatitis, in October 1984 at Chambers County 
Hospital.  However, this hospital report makes no reference 
to the etiology or date of onset of this disorder, and thus 
does not support the veteran's claim.  Indeed, the Board 
notes that the 14-year period between the veteran's 
separation from active duty and his first documented 
complaints of skin problems provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board also reviewed VA outpatient treatment records dated 
from 1989 to 2004, several of which show treatment for 
various skin disorders, to include dermatitis, acne, and 
chloracne.  However, none of these records include a medical 
opinion linking the veteran's skin disorder to service, to 
include exposure to Agent Orange therein.  Although entries 
dated in March 1989 and November 2001 note the veteran's 
history of skin problems dating back to service, the Board 
emphasizes that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Since a medical professional has not confirmed the veteran's 
self-reported history, none of these records support the 
veteran's claim.  In fact, the Board finds that the service 
and post-service medical records provide highly probative 
evidence against the veteran's claim, as they show that the 
veteran's skin disorder had its onset 28 years after service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a skin disorder, to include chloracne 
and allergic dermatitis, as a result of exposure to 
herbicides.  Despite the veteran's statements that his skin 
disorder is related to exposure to herbicides in service, as 
a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in February 
2002 and March 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim.  However, the timing of 
the letters is not prejudicial to the veteran, as he was 
provided adequate notice before the claim was readjudicated 
by various rating actions.  See Prickett v. Nicholson, No. 
04-0140 (U.S. Vet. App. Sept. 11, 2006) (holding that as long 
as a determination was made following the notice letter, 
there was no need to draw a distinction as to whether an 
adjudicatory decision was issued in a rating decision or a 
statement of the case).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran indicated that his chloracne 
was treated by a private physician in 1993 or 1999.  However, 
since the veteran was unable to recall the physician's name, 
no attempt can be made to obtain these treatment records.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted) (the "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim.  In connection with the search for documents, the duty 
is limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim)

The Board also has considered the veteran's argument that he 
should be afforded a VA examination to determine whether his 
chloracne is related to exposure to herbicides in service.  
The Board disagrees.  The evidence in this case, which 
reveals that the veteran did not have chloracne either in 
service or during the one-year presumptive period after 
service, warrants the conclusion that a remand for an 
examination or a medical opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A.  The Board also points out that an examiner could do 
no more than review the evidence and note the veteran's 
history, which would not constitute medical nexus evidence 
given the facts of this case.  See Leshore, 8 Vet. App. at 
409.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

ORDER

Service connection for a skin disorder, to include chloracne 
and allergic dermatitis, as a result of exposure to 
herbicides is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


